PER CURIAM.
Anthony Ferrari and his wife sued Charles Birdsong and his wife on a written agreement of the Birdsong’s to hold the Ferraris harmless on a claim for a real estate brokerage commission. The Birdsongs answered claiming that the agreement was void as being without consideration because it was exacted by the Ferraris as a condition for the performance of the contract to buy the real property after the terms of the purchase were fully determined by written contract but not fully performed by the Ferraris. After a trial before the court without jury, judgment was entered for the Birdsongs and this appeal followed.
We affirm upon authority of the holding in F. L. Stitt & Co. v. Powell, 94 Fla. 550, 114 So. 375 (1927). See also 17 Am.Jur.2d Contracts § 461; and Spann v. Baltzell, 1 Fla. 301, 46 Am.Dec. 346 (1847).
Affirmed.